Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group 3, claims 61-62, 65, 74-75, 82-83, and 87, as well as the species election of Species A: Clone 774206 in the reply filed on 10/05/2022 is acknowledged.

Claims 1-2, 8, 13-14, 17, 21-22, 25, 43, 47, 58, 61-62, 65, 74-75, 82-83, and 87 are pending.

Claims 1-2, 8, 13-14, 17, 21-22, 25, 43, 47, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.

Claims 74-75 and 82-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.

Claims 61-62, 65, and 87 are under examination on the merits.



Priority
The claim to priority of the instant application to claim subject matter disclosed in U.S. Provisional Application No. 62/625,594, filed on February 02, 2018, and US Provisional Application No. 62/627,478, filed on February 07, 2018 is noted.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claim 87, the examiner is interpreting “and” in the and/or to mean that the limitations of a fusion protein, an Fc domain, a cartilage oligomeric matrix protein (COMP), and a linker domain must be met to meet the limitations of the claim. Additionally, the examiner is interpreting “or” to mean that the limitation of a fusion protein or an Fc domain or a cartilage oligomeric matrix protein (COMP) or a linker domain must be met to meet the limitations of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02) 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01) Claim 65 recites:
“The compound of claim 62, wherein an anti-VSIG3 antibody or antigen binding fragment comprises complementary determining regions (CDRs) of a heavy chain variable region of an antibody produced by one of the clones of Table 2A of the present specification; or CDRs of a light chain variable region of an antibody produced by one of the clones of Table 2A of the present specification; or both.”
The clone identified in table 2A, clone 774206, is not described with sufficient detail as to render the metes and bounds of the claim ascertainable, because the specification does not appear to provide any relevant characteristics, i.e., amino acid sequences, that are associated with said clone. Applicant is asked to either submit the CDR sequences or heavy and light chain variable region sequences associated with clone 774206.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 61 is drawn to:
“A compound that modulates the interaction of VISTA and VSIG3 wherein the compound abrogates the binding of VISTA and VSIG3; modulates the multimerization of VSIG3; abrogates VISTA signaling; and/or abrogates VSIG3 signaling.”
	
Claim 62 is drawn to:
“The compound of claim 61 comprising an anti-VSIG3 antibody or an antigen binding fragment.”

Claim 87 is drawn to:

“The compound of claim 61, wherein the compound comprises a fusion protein, an Fc domain; a cartilage oligomeric matrix protein (COMP); and/or a linker domain.”

Claims 61, 62, and 87 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (Yang Wei, Et al.: "Construction of a versatile expression library for all human single-pass transmembrane proteins for receptor pairings by high throughput screening", JOURNAL OF BIOTECHNOLOGY, vol. 260, published 10/20/2017). Regarding claim 61, Yang et al. teaches that VSIG3, also known as IGSF11 (as evidenced by: https://www.genecards.org/cgi-bin/carddisp.pl?gene=IGSF11), is ligand of VISTA (see pg. 28, paragraph 3, left column). Yang et al. further teaches that VISTA-VSIG3 binding can be blocked through the use of an anti-VISTA monoclonal antibody or a polyclonal anti-VSIG3 antibody. Therefore, Yang et al. teaches a compound that abrogates the binding of VISTA to VSIG3, wherein the compound may comprise an anti-VISG3 antibody. Therefore, Yang et al. prima facie anticipates the instant claims 61 and 62. 
With respect to claim 87, one of ordinary skill in the art will appreciate that polyclonal antibodies comprise an Fc domain. Therefore, by teaching a polyclonal anti-VSIG3 antibody, Yang anticipates claim 87 because, absent evidence to the contrary, it is assumed that the polyclonal anti-VSIG3 antibody of Yang comprises an Fc domain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY GAO whose telephone number is (571) 272-5695.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on (571) 270-1050.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ashley Gao/ 
Examiner, Art Unit 4181

/NELSON B MOSELEY II/Examiner, Art Unit 1642